Citation Nr: 0116986	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  92-04 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a disability manifested 
by headaches and/or an impairment of the neck.  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse, and friend


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from January 1950 to 
September 1953.  

The issue on appeal arises from a February 1991 rating action 
that denied service connection for a disability the veteran 
identified at that time as headaches.  The veteran appealed 
this decision, and after a hearing at the regional office 
(RO) was conducted in July 1991 the matter was forwarded to 
the Board of Veterans' Appeals (Board) in Washington, DC.  In 
June 1993, the Board remanded the matter for additional 
development, and while the case was in Remand status, the 
veteran and a friend testified at another hearing conducted 
at the RO in July 1996.  The case was then returned to the 
Board, and in a July 1998 decision, the Board denied the 
veteran's claim.  The veteran appealed that decision to the 
United States Court of Veterans Appeals, now the Court of 
Appeals for Veterans Claims, and in August 1999, that Court 
affirmed the Board's decision.  The veteran appealed this 
decision to the Court of Appeals for the Federal Circuit, and 
in October 2000, this Court reversed in part and vacated in 
part, the decision by the Veterans Claims Court and remanded 
the matter to that Court for remand to the Board for another 
decision, taking into consideration the matters it had 
raised.  

In addition to the foregoing, it is observed that in the July 
1998 decision prepared by the Board, the issue of whether 
there was new and material evidence to reopen a claim for 
service connection for a back disability was also denied.  As 
with the matter concerning service connection for headaches, 
that aspect of the Board's decision was also appealed to the 
Veterans Claims Court.  That Court vacated the Board's 
decision concerning the claim to reopen, and while the matter 
concerning the veteran's claim for a headache disability was 
appealed to the Federal Circuit, the claim to reopen was 
returned to the Board.  The Board addressed that issue in a 
December 2000 Remand, and therefore, the only issue before 
the Board at this point is the appeal that arose from the 
denial of service connection for a headache disability.  

Regarding the characterization of the issue now before the 
Board, as described above, this issue arose from a 1991 
rating action that denied service connection for headaches.  
For its part, the Board denied the appeal of that decision 
after it determined there was no medical evidence of a 
current disability.  The Veterans Claims Court affirmed the 
Board's decision, although on different grounds, and then 
went on to address an argument concerning a neck disability 
that the veteran had raised before that Court.  That 
argument, in particular, was that there was evidence in the 
form of a 1994 VA medical examination report that raised the 
possibility that what the veteran was interpreting as 
headaches, "was actually cervical pain or neck pain."  The 
Court, however, apparently interpreted this contention as 
raising a separate claim for service connection for a neck 
disability, and dismissed it for lack of jurisdiction, noting 
that the matter had not been previously raised, or addressed 
by the Board.  

In the decision entered by the Court of Appeals for the 
Federal Circuit, the Veterans Claims Court decision was 
reversed with respect to its holding regarding the claim for 
service connection for headaches.  [The Federal Circuit Court 
ruled that the Veterans Claims Court erred when it affirmed 
the Board's decision on grounds different from those used by 
the Board in denying the appeal.]  As to the contentions 
regarding a neck disability, the Federal Circuit Court 
essentially concluded that these contentions did not raise a 
new claim, but rather, should have been interpreted as 
arguments in support of the veteran's original request for 
service connection for the disability he had referred to as 
"headaches."  Seen in this light, the Federal Circuit Court 
found that the Veterans Court erroneously dismissed the 
veteran's appeal regarding a neck disability.  Because the 
Federal Circuit Court also found, however, that the claim 
regarding headaches was to be returned to the Veterans Court 
in any event, it did not discuss how to properly denominate 
the disability at issue, leaving the question as to its 
proper characterization to be determined by the Board.  For 
this reason, the Board has identified the issue currently 
before it is as it is now set forth on the front page of this 
Remand.  





REMAND

The veteran in this case seeks to establish service 
connection for a disability other than a mid or low back 
disorder, which he apparently believes to be either a neck 
disability and/or a disability manifested by headaches, all 
of which he believes to be related to an in-service 
automobile accident.  The veteran's service medical records 
confirm that he was involved in an automobile accident in 
March 1951 that resulted in lacerations on the face and head.  
These records also confirm that the veteran complained of 
headaches since the accident, although medical personnel did 
not definitively associate these complaints with the 
automobile accident.  There were no service records, however, 
reflecting neck complaints.  

Shortly after his discharge from service, the veteran was 
awarded service connection for scars on his chin, lip and 
scalp in a July 1954 rating action.  At that time, other than 
low back complaints, there were no medical records reflecting 
complaints which were being considered by medical personnel 
as potentially related to the veteran's in-service automobile 
accident.  Thereafter, the earliest medical record associated 
with the file is dated in 1987, approximately 34 years after 
the veteran's discharge from service.  In those records, it 
was noted that the veteran gave a history of recurring 
episodes of myalgia and arthralgia, including neck pains.  
These complaints, however, were not attributed to any 
specific disorder of the muscles, joints or other organs, but 
were grouped under the classification of myofascial pain 
syndrome and/or chronic myofascial and muscle 
contraction/tension pain syndrome.  Another diagnosis 
considered was "Probable muscle contraction headache and 
neck tension."  Significantly, however, none of these 
findings were identified as being linked to any event in 
service.  

In September 1994, the veteran was examined for VA purposes.  
The report from this examination revealed that the veteran 
indicated he did not have any headaches at the time of the 
examination, nor that headaches were a problem for him.  He 
did indicate, however, that he had neck pain.  In particular, 
the veteran described neck muscle spasm, with cramping and 
weakness in the right triceps area, although there was no 
paresthesia or other discomfort in the forearm or hand.  
Examination of the cervical spine revealed full range of 
motion in flexion and extension, but a 30 percent decrease in 
bending and rotation to either side.  With respect to 
headaches, the examiner concluded that the veteran does not 
have them.  He went on to state, however, that 

... what [the veteran] was interpreting as headaches 
was actually cervical pain or neck pain, and indeed 
he has mild limitation of range of motion and it 
would not be unreasonable to connect mechanical 
back pain and muscle spasms with cervical pain and 
spasms.  However, additionally, there is no 
evidence of cervical radiculopathy or myelopathy.  

On the foregoing medical evidence, the Veterans Claims Court 
concluded that there was medical evidence that showed that 
the veteran currently suffers from headaches.  The Federal 
Circuit Court was not as specific, finding only that the 
evidence it reviewed established that the veteran suffers 
from some current injury or disability separate from his back 
injury.  As previously mentioned, the Federal Circuit Court 
left to the Board how to best characterize this disability, 
and to determine whether the evidence established that 
service connection was warranted for it. 

Based on the information the veteran provided the VA examiner 
in 1994, it does not appear that the veteran experiences 
chronic headaches that have been ongoing since his in-service 
automobile accident.  At the same time, however, he testified 
in 1996 that he still experiences headaches, although it was 
not made clear as to whether he considered any current 
headache to be related to the same headaches about which he 
complained in service.  Nevertheless, as quoted above, it 
does appear that at least when the veteran was examined in 
1994, there was evidence that he experienced cervical muscle 
spasm and cervical pain, which resulted in a limitation of 
motion of the neck, as well as a discomfort that could be 
characterized as a headache.  It was not clear, however, 
whether this represented a specific, chronic disability, or 
was more in the nature of an acute and transitory phenomenon.  
In either case, the cause for this finding does not appear to 
have been attributed to any event in service, but rather, to 
the mid and lower back problems the veteran was experiencing.  
[This itself could be significant, however, were service 
connection eventually established for a mid or low back 
disability.] 

In order to more precisely identify any disability which may 
be affecting the veteran's cervical spine and/or causing him 
to experience headaches, it will be necessary for the veteran 
to undergo another examination.  If a specific disability of 
the cervical spine or another disability causing headaches is 
identified, an opinion regarding its etiology should be 
obtained.  Likewise, if it is determined that the veteran has 
a chronic headache disability in and of itself, an opinion 
regarding the cause of that disorder should be obtained.  

Further, in order to ensure that the veteran's medical 
history is as complete as possible, it will also be necessary 
to obtain any records of current treatment relating to the 
claimed disability(ies).  Moreover, although the veteran 
indicated that there were no records available for the 
treatment he received for most of the years between his 
service discharge in 1953, and in 1988, the RO was able to 
obtain records from one private physician, Dr. Walters, which 
dated from 1988.  It is not clear, however, whether Dr. 
Walters treated the veteran prior to that time.  If he did, 
an attempt to obtain copies of these records should be made, 
as they may also reflect relevant complaints and/or 
treatment.  

In addition to the actions set out above, remanding this case 
will also give the RO an opportunity to consider the 
implications that the recently enacted Veterans Claims 
Assistance Act of 2000, (VCAA) has on this matter.  That law 
was enacted in November 2000 and it redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to this case since it applies to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Although the delay occasioned by this Remand is regrettable, 
in view of the foregoing, this case is being returned to the 
RO for the following action:

1.  The RO should contact the veteran and ask him 
to identify the places at which he has received 
treatment for neck complaints and/or headaches 
since 1993.  After obtaining any appropriate 
authorization, the RO should attempt to obtain and 
associate with the claims file, copies of the 
records the veteran identifies.  In addition, the 
veteran should be asked whether he received any 
treatment from Al Walters, MD., 106 E. Lake Mead 
Dr., Henderson, NV 89015, prior to 1988.  If the 
veteran answers this question in the affirmative, 
he should be asked to authorize the RO's attempt to 
obtain copies of the records of this treatment, 
which the RO should then attempt to undertake.  

2.  Next, the veteran should be scheduled for a VA 
examination that addresses any cervical spine 
disorder, and any headache complaints.  The purpose 
of this examinations is to verify whether the 
veteran has the claimed disability, (i.e., a 
disability manifested by headaches and/or an 
impairment of the neck), and if so, its etiology.  
In this regard, the examiner should be provided the 
veteran's entire claims file for review before his 
or her examination so that the veteran's pertinent 
history may be understood.  A notation that this 
review took place should be included in any reports 
provided.  In order to facilitate the examiner's 
review of the claims folder, the Board has marked 
the private medical reports with a green tab and 
the VA medical reports with a yellow tab.  In 
addition, this report should also include the 
veteran's pertinent complaints, the clinical 
findings obtained during the examination, and the 
pertinent diagnoses.  With respect to any cervical 
spine disability as may be diagnosed, the physician 
who conducts the examination should set forth in 
his or her report when it is believed the onset of 
that disability occurred, and whether it is likely, 
unlikely or at least as likely as not that any such 
disability had its onset in service, or is related 
to any disability of either the thoracic or lumbar 
spine.  If no specific cervical spine disability is 
present, that should be so stated.  Likewise, if 
the veteran is diagnosed to have a chronic headache 
disability, an opinion regarding its etiology 
should be provided, and specifically whether it is 
likely, unlikely or at least as likely as not that 
any such disability is causally related to any in-
service event, or to any other disability.  The 
physician providing the requested opinions should 
include a complete rationale supporting any views 
expressed, and in the event it is determined that 
examination by other specialists is necessary, that 
should be so arranged.   

3.  Upon completion of the above, the RO should 
review the evidence, and ensure that all of the 
foregoing development actions have been conducted 
and completed in full.  If any development is 
incomplete appropriate corrective action should be 
taken.

4.  The RO must also ensure that all notification 
and development actions required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 
have been fully carried out.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures contained 
in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and satisfied.  For 
further guidance on the processing of this case in 
light of the changes in the law, the RO should 
refer to any pertinent guidance that is provided by 
the Department, including, General Counsel 
precedent opinions, as well as any binding and 
pertinent court decisions that are subsequently 
issued.

5.  Thereafter, the RO should enter its decision 
concerning the veteran's claims for service 
connection for a disability manifested by 
headaches, and/or an impairment of the neck.  If 
that decision remains adverse to the veteran, he 
should be provided a supplemental statement of the 
case, which must contain notice of all relevant 
actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and 
regulations considered pertinent to that issue.  
After a reasonable period of time in which to 
respond has been provided, the case should be 
returned to the Board for further review. 

Although no additional action by the veteran is necessary 
until he receives further notice, he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


